DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the following limitations in combination with the limitations claimed within the independent claim were not taught or suggested by any of the prior art of record:

“a first selection unit configured to select a braking slope corresponding to a speed belonging to any one of a low-speed section, a medium-speed section, and a high-speed section, which are speed sections divided based on an initial braking speed of the vehicle, and configured to generate a first braking map; a second selection unit configured to select a braking slope corresponding to a speed belonging to remaining speed sections, among the low-speed section, the medium-speed section and the high-speed section, that are not selected by the first selection unit, and configured to generate a second braking map;”
The closest prior art of record found to be Goto ‘964 where he teaches electric booster for the brake assist and Alpman ‘292 teaches braking a vehicle on a slope and how the brake force is determine in slope inclined to be applied, however none of the references suggested explicitly or in combination for the cited limitation above or in other words, mapping two different speed profile and the speed section that are divided based on the initial speed of the vehicle, both speed profile are different than each other. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315. The examiner can normally be reached M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MASUD . AHMED
Primary Examiner
Art Unit 3619



/MASUD AHMED/Primary Examiner, Art Unit 3619